DETAILED ACTION
Response to Amendment
The amendment filed December 15, 2021 has been entered. Claims 13 and 34 have been amended. Claims 13-22 and 31-41 are currently pending in the application. 
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. After further consideration, the primary reference of Hayakawa is considered to anticipate the claim limitation as currently set forth. Hayakawa sets forth in an alternative embodiment, as discussed in the new grounds of rejection below, whereby the spacer 16a as depicted in Figure 6 is formed in two parts thereby allowing flow along the inner conduit which is considered to read on the independent claims as currently amended. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17, 31-34, and 36-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (US 2010/0331766).
Regarding claim 13, Hayakawa discloses (Figure 1) a percutaneous sheath comprising: an outer conduit (trocar tube 40) extending between a proximal end (end comprising hub 402) and a distal end (403), the outer conduit including a first distal axial opening (at distal end 403; ¶ [0065]); an inner conduit (11) arranged within and coupled to the outer conduit (Figure 1) and comprising a proximal opening (see outflow “G3” in Figure 2); the inner conduit is coupled to the outer conduit via 
Regarding claim 14, Hayakawa further discloses (Figures 1 and 3) wherein the fluid inlet comprises a side port (port 404) positioned on a first hub (402) attached to a proximal end of the outer conduit.
Regarding claim 15, Hayakawa further discloses a second hub (flange 115 is considered a hub) attached to a proximal end of the inner conduit (11), wherein the second hub engages the first hub to seal a proximal end of the first channel (¶ [0118] sets forth that the flange functions as an insertion limiter whereby it may be depressed so that its distal surface engages with the proximal surface of hub 402 thereby sealing opening 405 in the first hub which is considered the proximal end of the first channel).
Regarding claim 16, Hayakawa further discloses (Figure 1) wherein the outer conduit (40) and the inner conduit are concentrically arranged (see e.g., Figure 1, the body of inner conduit 11 is concentric within the body of trocar 40 and valve 406).
Regarding claim 17, Hayakawa further discloses wherein the inner conduit (11) provides an open passage through the sheath (it can be seen in Figure 1 that the lumen of inner conduit 11 is open and extends from the most proximal end of the sheath where it engages with hub 402 and wherein its distal end defines the distal end of the sheath).
Regarding claim 31, Hayakawa further discloses (Figure 1) wherein the first channel (channel formed between inner surface of trocar 40 and outer surface of inner conduit 11 through which G1 is depicted as flowing through in Figure 1) is distally open at a distal end of the outer conduit and a distal end of the inner conduit (as seen in Figure 1, the first channel extends through the distal end of the outer conduit which is located proximal the distal end of the inner conduit and as such is considered open at distal ends of both the inner and outer conduits as claimed).
Regarding claim 32, Hayakawa further discloses (Figure 1) wherein the first channel is circumferential around an entire circumference of the inner conduit (11; it can be seen in Figure 1 that the first channel is formed as a space between the inner surface of outer conduit 40 and the outer surface of inner conduit 11 and can be seen to extend around an entire circumference of the inner conduit along a large portion of its length). 
Regarding claim 33, Hayakawa further discloses wherein the inner conduit (11) is proximally removable from the sheath (as seen in Figure 1, there is nothing structural preventing the removal of the inner conduit 11 from the outer conduit 40 in the proximal direction; it is only restricted from removal in the distal direction due to the presence of flange 115).
Regarding claim 34, Hayakawa discloses (Figure 1) a sheath comprising: an outer tube (trocar 40) configured to be percutaneously inserted into anatomy of a patient as set forth above for claim 13, the limitation is functional and the device of Hayakawa is considered fully capable of performing the claimed function), the outer tube including a first distal axial opening (at distal end 403; ¶ [0065]); a first hub (402) coupled to a proximal end of the outer tube, the first hub having a fluid port (404) associated therewith; an inner tube (11) configured to be disposed within the outer tube and comprising a proximal opening (see e.g., gas outflow “G3” in Figure 2), an inner wall of the inner tube defining an inner channel (the lumen of sheath 11), the inner tube including a second distal axial opening (113) that is concentric with the first distal axial opening (Figure 1, the angled distal opening of the outer conduit 40 shares a 
Regarding claim 36, Hayakawa further discloses (Figure 1) wherein the first hub (402) includes a valve (406) therein.
Regarding claim 37, Hayakawa further discloses wherein when the first hub (402) is coupled to the second hub (115), the inner tube extends through the valve (it can be seen in Figure 1 that the inner tube extends through the valve when inserted into the outer tube and the coupled state is disclosed as set forth above for claim 34 when the inner tube is moved distally so that the second hub 115 abuts the proximal surface of the first hub 402).
Regarding claim 38, Hayakawa further discloses wherein the inner channel is axially open at proximal and distal ends thereof (it can be seen in Figure 1 that the lumen of inner tube 11 is open along its entire length to allow for insertion of a working instrument through the proximal end opening and out the distal end opening during a procedure).
Regarding claim 39, Hayakawa further discloses wherein the outer fluid channel is axially open at a distal end of the inner tube (it can be seen in Figure 1 that the distal opening of outer tube 40 is open at a location proximal of the distal end of the inner tube 11 and as such it is considered to be open at the distal end of the inner tube as claimed; it is also noted that the distal opening of the inner tube may be positioned adjacent the distal opening of the outer tube during insertion at which time the distal openings of both the inner and outer tubes would be considered axially open at approximately the same location).
Regarding claim 40, Hayakawa further discloses (Figure 1) wherein the fluid seal proximally seals the outer fluid channel (as set forth above ¶ [0118] discloses that the flange functions as an insertion limiter whereby it may be depressed so that its distal surface engages with the proximal surface of hub 402 thereby sealing opening 405 in the first hub which is considered the proximal end of the outer fluid channel).
Regarding claim 41, Hayakawa further discloses wherein the fluid port (404) is positioned distal of the fluid seal (it can be seen in Figure 1 that the fluid port is formed in hub 402 at a location distal of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Gerhart et al. (US 6,149,642).
Regarding claim 18, Hayakawa discloses the claimed invention substantially as set forth above for claim 13, but fails to disclose the inner and outer conduits as being formed from stainless steel hypotubes. 
Gerhart et al. (henceforth Gerhart) teaches a surgical instrument (10, 20) used for insertion during a procedure wherein insertion components are formed from stainless steel (Col. 3, lines 13-26 set forth the instrument 10 and tube 20 are both formed from stainless steel).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner and outer conduits of the sheath of Hayakawa to be formed from stainless steel as taught by Gerhart as it teaches that stainless steel is a material which provides sufficient structure to act as sheath conduits for a surgical insertion system as taught by Gerhart (Col. 3, lines 13-26; it is noted that the devices of Hayakawa and Gerhart function in a similar manner and are embodied as straight, rigid bodies).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa.
Regarding claim 19, Hayakawa teaches the claimed invention substantially as set forth above for claim 13, and further disclose the relative sizes of the devices (see e.g., ¶ [0066]), but does not explicitly disclose the claimed diameters of the inner and outer conduits and their associated lumen.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the
inner and outer conduits of Uflacker to comprise the claimed values since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Uflacker would not operate differently with the claimed diameter and the same relative orientation between the inner and outer conduits would be maintained if produced in the claimed diameters. Furthermore, applicant places no criticality on the claimed values as the specification simply sets forth the claimed diameters (e.g., instant specification Paragraphs [0009] and [0131)).
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Toyama (US 2009/0062611).
Regarding claims 20-22, Hayakawa discloses the claimed invention substantially as set forth above for claim 13, but does not explicitly disclose flow or pressure sensors in the system.
Toyama teaches a surgical system comprising pressure sensors and flow sensors (see e.g., Abstract) as part of the insertion device.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second conduits of Hayakawa so as to comprise pressure and flow sensors as taught by Toyama .
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Lau (5,383,860).
Regarding claim 35, Hayakawa discloses the invention substantially as set forth above for claim 34, but does not explicitly disclose screw threads for connecting the first and second hubs.
Lau teaches a two-part cannula (e.g., Figure 1 elements 39 and 52) which are connected via screw threads (54 and 56).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner conduit of Hayakawa to comprise a threaded engagement with the outer conduit so as to allow for the inner conduit to be moved as intended with the additional utility of securing the inner conduit to the outer conduit when they are in abutting relationship. Lau teaches a threaded connection as sufficient to provide a connection between two members of a cannula assembly in a fluid flow system and it would have therefore been obvious to utilize such a connection in the device of Hayakawa.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783